Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Claims 1, 3-11,13-19, 21 are allowable. The restriction requirement of species , as set forth in the Office action mailed on 6/2/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/2/2020 is full withdrawn.  Claims 2 and 12 , directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner's amendment
3. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney  Chen Liang  (Reg. 51945) on 2/1/2021.

4. Please amend the claims as following:
1.	(Currently Amended)  A bus architecture for supplying power to loads in a datacenter, comprising: 
first and second DC buses individually including: 
a bus conductor; and
a plurality of source/load groups, each of the plurality of source/load groups includes a power source and a plurality of loads, wherein at least one of the plurality of loads includes a server rack, and wherein the power source in each of the plurality of source/load groups is sized to supply power to the corresponding plurality of loads in the corresponding one of the plurality of source/load groups, and further wherein the power source in each of the 
an electrical switch configured to electrically connect at least one of the plurality of loads of the first DC bus to the bus conductor of the second DC bus; and
a controller operatively coupled to the first and second DC buses and the electrical switch, wherein the controller is configured to:

determining whether the monitored power consumption exceeds a capacity of the power sources in the plurality of source/load groups on the first DC bus and whether the power sources in the plurality of source/load groups on the second DC bus [[has]] have excess capacity; and
in response to determining that the monitored power consumption exceeds the capacity and the power sources in the plurality of source/load groups on the second DC bus have excess capacity, adjust, with the electrical switch, an impedance weight in the bus architecture to bias power from the power sources in the plurality of source/load groups on the second DC bus to the source/load groups on the bus conductor of the first DC bus.

2.	(Currently Amended)  The bus architecture of claim 1, wherein the bus conductor of the first DC bus or the second DC bus is connected in a ring configuration.
3.	(Currently Amended)  The bus architecture of claim 1, further comprising:
a plurality of additional DC buses having the same configuration as the first DC bus; and
a plurality of bridging bus connectors connecting the plurality of additional DC buses and the first DC bus, 
wherein the excess capacity of the plurality of DC buses and the first DC bus are shared via the plurality of bridging bus connectors.
6.	(Currently Amended)  The bus architecture of claim 1, further comprising
a plurality of connecting components selected from a group consisting of a switch, a circuit breaker, a diode, a switch array defining variable impedance paths and anti-parallel diodes; 
a plurality of additional DC buses having the same configuration as the first DC bus; and
a plurality of bridging bus conductors, wherein the plurality of connecting components and the plurality of bridging bus conductors provide a plurality of connections between the first DC bus and the plurality of additional DC buses.
via a bus architecture in a datacenter, comprising 
connecting a first plurality of source/load groups to a first bus conductor of a first DC bus and connecting a second plurality of source/load groups to a second bus conductor of a second DC bus, wherein each of the first plurality of source/load groups includes a first power source and a first plurality of loads and each of the second plurality of source/load groups includes a second power source and a second plurality of loads, and wherein at least one of the first plurality of loads of the first DC bus is electrically connectable to the second bus conductor of the second DC bus via an electrical switch; and
monitoring a power consumption of the first plurality of source/load groups on the first bus conductor of the first DC bus; 
determining whether the monitored power consumption exceeds a capacity of the first power source in each of the first plurality of source/load groups on the first DC bus and whether the second power source in each of the second plurality of source/load groups on the second DC bus has excess capacity; and
in response to determining that the monitored power consumption exceeds a capacity and the second power source[[s]] in each of the second plurality of source/load groups on the second DC bus has excess capacity, adjusting, with the electrical switch, an impedance weight in the bus architecture to bias power from the second power sources in the second plurality of source/load groups on the second DC bus to the first source/load groups on the first bus conductor of the first DC bus.
21.	(Currently Amended)  A method for supplying power to loads via a bus architecture in a datacenter, comprising: 
connecting a first source/load group to a first bus conductor of a first DC bus and connecting a second source/load group to a second bus conductor of a second DC bus, wherein the first source/load group includes a first power source and a first plurality of loads and the second source/load group includes a second power source and a second plurality of loads, and wherein at least one of the first plurality of loads of the first DC bus is electrically connectable to the second bus conductor of the second DC bus via an electrical switch; 

determining whether the monitored power consumption exceeds a capacity of the first power source and whether the second power source has excess capacity; and
in response to determining that the monitored power consumption of the first plurality of loads on the first DC bus exceeds the capacity and the second power source[[s]] in first bus conductor of the first DC bus.
Allowable Subject Matter
5. 	Claims 1-19, 21 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
With regard to claims 1, 11, 21, the prior art of record (Lao(US20180175618A1), Sridhar (US20170346299A1)) teaches a method for supplying power to loads in a datacenter, comprising: connecting a first source/load group ( e.g., S1 connected to 414a, Fig. 3 of Lao) to a first bus conductor of a first DC bus ( 414a, Fig. 3 of Lao)  and connecting a second source/load group ( e.g., S1 connected to 414b, Fig 3 of Lao) to a second bus conductor of a second DC buses ( 414b, Fig. 3 of Lao), wherein the first source/load group includes a first power source ( S1 connected to 414a, Fig. 3 of Lao) and a first plurality of loads( e.g., 412 connected to 414a, Fig. 3 of Lao) and the second source/load group includes a second power source( S1 connected to 414b, Fig. 3 of Lao) and a second plurality of loads( 412 connected to 414b, Fig. 3 of Lao), and wherein at least one of the first plurality of loads of the first DC bus is electrically connectable to the second bus conductor of the second DC bus via an electrical switch ( 110(1) , Fig. 1of  Sridhar) monitoring a power consumption of the first plurality of loads on the first bus conductor of the first 
However, the prior art of record fails to teach or suggest , adjusting, with the electrical switch, an impedance weight in the bus architecture to bias power from the second power source in the second source/load group on the second DC bus to the first source/load group on the bus conductor of the first DC bus in combination with other limitations of the claim.
Regard to claims 2-10, 12-19, they depend on claim 1, or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (US 20170194914) teaches about variable switched DC-DC voltage converter.
Ferrario ( US 8493036) teaches about controllable charge paths with switches.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINPING SUN/Primary Examiner, Art Unit 2836